Exhibit 10.4 FORM OF NOMINATION AND VOTING AGREEMENT CESCA THERAPEUTICS INC. NOMINATION AND VOTING AGREEMENT This Nomination and Voting Agreement (this “ Agreement ”) is made as of [●], 2016 by and among Cesca Therapeutics Inc., a Delaware corporation (the “ Company ”) Boyalife Investment Inc. (“ Boyalife USA ”), and Boyalife (Hong Kong) Limited (“ Boyalife Hong Kong ”). Boyalife USA and Boyalife Hong Kong are each referred to in this Agreement, individually, as an “ Investor ” and, together, as the “ Investors ”. The Company and the Investors are referred to herein collectively as, the “ Parties ”. Whereas , this Agreement is being entered into pursuant to the terms of that certain Purchase Agreement by and between the Parties dated as of February 2, 2016 (the “ Purchase Agreement ”); and Whereas , as a condition to the consummation of the transactions contemplated by the Purchase Agreement (the “ Financing ”), pursuant to which, among other things, the Company issued to Boyalife USA that certain debenture in the form attached as Exhibit A to the Purchase Agreement (the “ Debenture ”), the Parties have agreed to enter into this Agreement, which grants to Boyalife Hong Kong the right to designate one member to the Company’s Board of Directors (the “ Board ”) and imposes certain other limitations on nominations of additional members to the Board by the Investors. Now, Therefore , in consideration of the mutual promises and covenants herein contained, and other consideration, the receipt and adequacy of which is hereby acknowledged, the Parties hereto agree as follows: 1.
